TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ---------------------------
                                  OPINION ON REHEARING
                              ---------------------------

                                         NO. 03-01-00617-CR



                                  Kim Kaylean Williams, Appellant

                                                     v.

                                     The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 47,893, HONORABLE JOE CARROLL, JUDGE PRESIDING



                Appellant Kim Kaylean Williams was placed on deferred adjudication community

supervision after pleading guilty to tempering with a governmental record. See Tex. Pen. Code Ann. '

37.10 (West Supp. 2002). The district court subsequently revoked supervision, adjudicated appellant

guilty, and sentenced her to incarceration for twenty-one months in a state jail.
                 Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief met the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). After

reviewing the record and counsel=s brief, we agreed that the appeal is frivolous, granted counsel=s motion to

withdraw, and affirmed the conviction.

                 Appellant filed a pro se motion for rehearing urging that she was not given a fair opportunity

to examine the appellate record and file a pro se brief. We granted the motion for rehearing, withdrew our

opinion and judgment, and ordered the district clerk to make the record available to appellant. Appellant

has now filed her pro se brief.

                 In her pro se brief, appellant urges that she was not guilty of the charged offense, that she

did not knowingly or voluntarily plead guilty, and that her attorney did not render effective assistance. The

facts on which appellant relies to support these contentions are not in the record. In any case, issues relating

to the original guilty plea proceeding should have been raised in an appeal from the order deferring

adjudication. See Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).

                 Because we remain satisfied that the appeal is frivolous and without merit, we again affirm

the judgment of conviction.




                                                       2
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: June 13, 2002

Do Not Publish




                                                 3